DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the preliminary amendment filed on August 9, 2021.  As directed by the amendment: no claims have been amended, claims 1-20 have been canceled, and new claims 21-40 have been added.  Thus, claims 21-40 are presently pending in the application.
Drawings
The drawings are objected to because:
Fig. 1 contains a lead line (line with arrow pointing to the board on the right side of the figure) with no reference number associated with it.
Fig. 4 contains a lead line (dashed line with arrow at top of figure) with no reference number associated with it.
Fig. 5 contains a lead line (dashed line with arrow at top of figure) with no reference number associated with it.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,688,019.
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the patented claims and the instant claims are minor and obvious from each other.  For example, the instant claim 21 is a broader version of the patented claim 1 (i.e., the instant claim 21 does not include the step of generating an output indicative of displacement as in the patented claim 1).  In 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 40 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
In claim 40, the limitation “wherein at least one of the reference assembly and the first assembly is affixed to the body of the patient” positively recites the body of the patient.  It is suggested that the limitation be amended to read --wherein at least one of the reference assembly and the first assembly is adapted to be affixed to the body of the patient—to overcome the rejection.
Allowable Subject Matter
Claims 21-40 would be allowable if rewritten to overcome the Double Patenting and the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Palazzolo et al. (US 7,122,014) represents the closest prior art to the claimed invention.
As to claim 21, Palazzolo discloses a apparatus, method and system (Fig. 1, Fig. 26) for determining chest compression depth in a patient during cardio-pulmonary resuscitation delivery, comprising: a first sensor 2 (see Fig. 1, apparently mislabeled as “1” in Fig. 26) configured to generate first signals indicative of movement in a first orientation frame (see col. 6, In. 4-19); a second sensor 81 (Fig. 26) configured to generate second signals indicative of movement in a first orientation frame (reference accelerometer 81, col.16, In. 14-28); and at least one processor or control system 4 (signal processor 4 shown in Fig. 1, see col. 16, In. 29-48) configured to execute a computing function comprising: obtaining the first and second signals, and combining the two signals to produce an output of estimated compression depth (col. 16, In. 29-48). 
However, Palazzolo does not describe how the signals are combined to obtain the estimated compression depth and thus, does not disclose, nor does the prior art of record teach or suggest, that the processor determines a rotation matrix operable to rotate the first orientation frame of the first sensor into the second orientation frame of the second sensor and provides the rotation matrix for use in calculating a depth .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Silver et al. (US 2015/0120201), Centen (US 2010/0228165), and Centen (US 2010/0022904) disclose chest compression devices having first and second sensors used to measure compression depth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785